              Case 20-42081                    Doc 7           Filed 08/21/20 Entered 08/21/20 15:24:56              Desc Main
                                                                  Document    Page 1 of 3
LOCAL FORM 2016-1
Revised 03/2020
                                                         UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF MINNESOTA

 In re:
                                                                                                    Case No.   20-42081
             Steven Douglas Fletcher
             Heather Rachel Johnson Fletcher
                                         Debtor(s).


                       APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                                BY ATTORNEY FOR DEBTOR(S) IN CHAPTER 13 CASE

The undersigned applicant, pursuant to Local Rule 2016-1(d), states that:

            1.          The applicant is the attorney for the Debtor(s).

            2.          The status of the of the case is as follows:

                             A plan was confirmed on                 , ; or

                             No plan has been confirmed and the case is pending.

The trustee has funds on hand in the amount of $ 0.00                                       .

            3.          Applicant seeks allowance of fees and reimbursement of expenses as follows:

                        Fees:
                               Motion to value                                                                       $
                               Other pre-confirmation services                                                       $     3,500.00
                               Post-confirmation services                                                            $
                        Expenses:                                                                                    $
                               Filing Fee                                                                            $
                               Copies                    (#) @ $.                                        =           $
                               Postage                   (#) @ $                                .        =           $
                               Other (Itemize)                                                                       $


                              Total Expenses                                                                         $           0.00


                              Total Fees and Expenses:                                                               $     3,500.00



(collectively, "Requested Fees and Expenses.") If the requested expenses include costs in addition to the expenses listed
above, an itemization is attached to this application.




                                                                              Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 20-42081                    Doc 7           Filed 08/21/20 Entered 08/21/20 15:24:56                Desc Main
                                                                  Document    Page 2 of 3
LOCAL FORM 2016-1
            4.          The Requested Fees and Expenses constitute reasonable compensation for actual, necessary services
                        rendered by the Applicant and actual, necessary expenses incurred on behalf of the Debtor(s). The
                        services provided consist of the following:

                                                    Pre-confirmation services.
                                                                   Including a motion to value; or
                                                    Post confirmation services consisting of the following:

                                                                     Resolving motion(s) for relief from stay
                                                                     Resolving motion(s) for dismissal
                                                                     Filing motion(s) for sale of real estate
                                                                     Filing motion(s) objecting to claim(s)
                                                                     Preparing, serving and filing modified plan(s)
                                                                     Assisting the debtor(s) in complying with § 521(f)(4)
                                                                     Assisting the debtor(s) in responding to requests for information made
                                                                     in connection with an audit conducted pursuant to 28 U.S.C. Section
                                                                     586(f)

            5.          Regarding the Requested Fees and Expenses, the Debtor(s) has/have paid Applicant the sum of
                        $ 0.00 as of 8/21/2020 . The Debtor(s) owes the Applicant the sum of $ 3,500.00 for the unpaid
                        balance.

            6.          The Applicant has applied for fees and/or expenses in this case as follows:

                                      Amount of
 Date of Application                                                 Date of Order               Amount Allowed          Paid to Date
                                      Application




            7.          The applicant has not shared or agreed to share with any other person, other than with members of the
                        applicant's law firm, any compensation paid or to be paid in this case.

                        Wherefore, the applicant requests an order awarding $ 3,500.00 , for total compensation and $ 0.00 for
                        reimbursement of expenses and authorizing the trustee to pay the unpaid balance to applicant as provided
                        in the plan.


 Dated:          August 21, 2020                                                           /s/ Jesse A. Horoshak
                                                                                           Atty Name: Jesse A. Horoshak 0387797
                                                                                           Address: Kain & Scott, PA
                                                                                                      6445 Sycamore Court North
                                                                                                      Maple Grove, MN 55369
                                                                                           Phone, Attorney(s) for Debtor(s):
                                                                                           (612) 843-0529




                                                                             Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 20-42081                    Doc 7           Filed 08/21/20 Entered 08/21/20 15:24:56               Desc Main
                                                                  Document    Page 3 of 3
LOCAL FORM 2016-1
                                                          UNITED STATES BANKRUPTCY COURT
                                                               DISTRICT OF MINNESOTA

 In re:
                                                                                                  Case No. 20-42081
             Steven Douglas Fletcher
             Heather Rachel Johnson Fletcher

                                         Debtor(s).



                                                                          ORDER



          This case came before the Court on the Application for Compensation and Reimbursement of Expenses by
Attorney for Debtor(s) in Chapter 13 Case. Appearances, if any, were noted on the record. Based on the application and
the file, record and proceedings herein,

            IT IS ORDERED:

            Applicant is awarded $ 3,500.00 for total compensation and $ 0.00 for reimbursement of expenses and the trustee
            is authorized to pay the unpaid balance to the applicant as provided in the plan.




                                                                                                   BY THE COURT:



 Dated:
                                                                                         U.S. Bankruptcy Judge




                                                                           Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
